DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

Applicant has traversed the restriction requirement and elected claims 1-7.  While Examiner still believes the claims are restrictable, Examiner finds persuasive that the use of MPEP806.05(d) may have been a bit off.  That is, as required by MPEP 806.05(d), ‘…To support a restriction requirement where applicant separately claims plural subcombinations usable together in a single combination and claims a combination that requires the particulars of at least one of said subcombinations, both two-way distinctness and reasons for insisting on restriction are necessary…’  While the two groups highlighted by Examiner are shown to be usable together in the specification, Applicant has not yet claimed the combination of the two.  That is, the ‘and’ requirement is not met, currently.  It is unknown if Applicant will claim the combination but this does not negate the restriction and the groups presented.  That is,  Examiner finds that a restriction is still proper under MPEP § 806.05(j).
On pg. 3, part II, Applicant argues that Groups I and II are not distinct or independent.  Examiner disagrees.  Applicant attempts to highlight the similarity of the . Claim 8-13, drawn to a smartwatch limiting visual, or auditory notifications to an end user shown in fig. 3, classified in H04W52/0261.  That is, while Applicant uses some similar generic terminology the two are distinct.  Group I is used to limit notifications to another mobile device while group II is about a smart watch limiting visual, or auditory notification to an end user.  These are different and distinct embodiments.  While group I and group II could be used together, Applicant has not claimed the combination yet.
  
Applicant also argues that the restriction requirements fails to establish a serious burden by arguing that the restriction fails to show a different search for different devices.  Examiner disagrees.  First, Applicant has presented no evidence to qualify Applicant as an expert in search.  Second, Examiner has provided evidence to show 

Therefore, the restriction requirement is maintained using MPEP § 806.05(j).  Applicant has elected claims 1-7 for examination and claim 8-13 are withdrawn.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a mobile device limiting transmission of notifications to
another mobile device shown in fig. 2, classified in H04W4/80
II. Claim 8-13, drawn to a smartwatch limiting visual, or auditory notifications to
an end user shown in fig. 3, classified in H04W52/0261.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design, mode of operation, function, or effect.  That is, Group I is directed to a mobile device limiting transmission of notifications to another mobile device as shown in fig. 2 which has a materially different design, mode of .  

Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

Invention I and II would require different search strategies; for example different class searches and different keyword strategies. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,834,675.

Claim 1 of the instant Application conflicts with claim 1 of U.S. Patent No. 10,834,675.  Claim 1 of the instant Application is anticipated by claim 1 of U.S. Patent No. 10,834,675.

Claim 2 of the instant Application conflicts with claim 2 of U.S. Patent No. 10,834,675.  Claim 2 of the instant Application is an obvious variant. 

Claim 3 of the instant Application conflicts with claim 1 of U.S. Patent No. 10,834,675.  Claim 3 of the instant Application is an obvious variant. 

Claim 4 of the instant Application conflicts with claim 3 of U.S. Patent No. 10,834,675.  Claim 4 of the instant Application is an obvious variant. 

Claim 5 of the instant Application conflicts with claim 4 of U.S. Patent No. 10,834,675.  Claim 5 of the instant Application is an obvious variant. 

Claim 6 of the instant Application conflicts with claim 5 of U.S. Patent No. 10,834,675.  Claim 6 of the instant Application is anticipated by claim 5. 

Claim 7 of the instant Application conflicts with claim 6 of U.S. Patent No. 10,834,675.  Claim 7 of the instant Application is anticipated by claim 6. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, claim 2 recites ‘during the setting for limiting notification.’  It is unclear what this means.  Does Applicant mean that the withholding occurs during a process by which limiting notifications based upon the received setting occurs or something else?  That is, the setting is a parameter (noun) received in the control signal and Applicant is using it the ‘during the setting for limiting notification’ as a verb.  Therefore it is not clear what Applicant is attempting to claim.  Please proof read your claims for grammar and spelling.

Regarding claim 3, claim 3 recites ‘during the setting for limiting notification.’  It is unclear what this means.  Does Applicant mean that the withholding occurs during a process by which limiting notifications based upon the received setting occurs or something else?  That is, the setting is a parameter (noun) received in the control signal and Applicant is using it the ‘during the setting for limiting notification’ as a verb.  Therefore it is not clear what Applicant is attempting to claim.  Please proof read your claims for grammar and spelling.

Regarding claim 3, claim 3 recites ‘wherein the processor is further configured to withhold transmitting the first notification message to the external electronic device when the first predetermined event occurs during the setting for limiting notification.’  Claim 1 recites that ‘in response to a first predetermined event occurring, transmit a first notification message to the external electronic device’  That is, claim 1 says that the message is transmitted and claim 3 states that the same message is withheld.  Therefore it is not clear what Applicant is attempting to claim.  Please proof read your claims for grammar and spelling.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Boettcher (2016/0037346), and further in view of Wong (2013/0310088).

Regarding claim 1, Boettcher discloses an electronic device comprising: (See Boettcher fig. 1; 102 (e.g. electronic device))
a communication unit configured to communicate with an external electronic device; and (See Boettcher fig. 1; 102 (e.g. electronic device) has a communication unit which communicates with 100 (e.g. external electronic device))
a processor configured to: (See Boettcher fig. 1; 102 (e.g. electronic device) has a processor)
	connect to the external electronic device, (See Boettcher fig. 17-18; devices are paired (e.g. connected); fig. 8)
	after connecting to the external electronic device, in response to a first predetermined event occurring, transmit a first notification message to the external electronic device,  (See Boettcher fig. 8; detect event that triggers user alert, send notification to wearable device (e.g. external electronic device))
	receive, from the external electronic device, information that the external electronic device is in an unworn state, and (See Boettcher fig. 18, para. 142-143; wearable device sends notification to host device (e.g. electronic device) that it is no longer worn)
	after receiving the information that the external electronic device is in the unworn state, ending verified session.  (See Boettcher fig. 18) 
Boettcher does not explicitly disclose in response to a second predetermined event occurring, withholding transmitting a second notification message to the external electronic device. However, Wong does disclose in response to a second predetermined event occurring, withholding transmitting a second notification message to the external electronic device. (See Wong fig. 2; UE-B unregistered (e.g. second predetermined event); para. 51; message is stored until UE-B is IMS register (e.g. other information), then message is sent; see also para. 52) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Boettcher to include the teaching of in response to a second predetermined event occurring, withholding transmitting a second notification message to the external electronic device of Wong with the motivation being to ensure messages are received when a device becomes available and not sent when not available which saves wireless resources, battery power, but ensures when available messages are received which increases end user satisfaction (as opposed to never getting messages).

	Regarding claim 2, Boettcher in view of Wong discloses the electronic device according to claim 1, wherein the processor is further configured to:
	receive, from the external electronic device, a control signal indicating a setting for limiting notification; and (See Boettcher fig. 8, para. 90; is wearable paired or not paired; notification is limited by this input parameter which is input into the processor for further processing; input unit is algorithm stored in memory)
	withhold transmitting the first notification message to the external electronic device when the first predetermined event occurs during the setting for limiting notification. (See Boettcher fig. 8, para. 90; is wearable paired or not paired; notification is limited by this input parameter which is input into the processor for further processing; input unit is algorithm stored in memory; see also 112 above)

	Regarding claim 3, Boettcher in view of Wong discloses the electronic device according to claim 1, further comprising an input unit configured to receive a setting for limiting notification, wherein the processor is further configured to withhold transmitting the first notification message to the external electronic device when the first predetermined event occurs during the setting for limiting notification. (See Boettcher fig. 8, para. 90; is wearable paired or not paired; notification is limited by this input parameter which is input into the processor for further processing; input unit is algorithm stored in memory; see 112 above)

	Regarding claim 4, Boettcher in view of Wong discloses the electronic device according to claim 1, wherein the processor is further configured to:
	after receiving the information that the external electronic device is in the worn state, starting verified session.  (See Boettcher fig. 17, para. 135; when device is worn a verified session can be started.)
	Boettcher does not explicitly disclose transmitting the second notification
message after the external electronic device is available. However, Wong does
disclose transmitting the second notification message after the external electronic
device is available. (See Wong fig. 2; UE-8 unregistered (e.g. second
predetermined event); para. 51; message is stored until UE-8 is IMS register (e.g.
other information), then message is sent; see also para. 52) Therefore it would
have been obvious to one of ordinary skill in the art before the effective filing date to
modify the apparatus of Boettcher to include the teaching of disclose transmitting the
second notification message after the external electronic device is available of Wong
with the motivation being to ensure messages are received when a device becomes
available and not sent when not available which saves wireless resources, battery
power, but ensures when available messages are received which increases end user
satisfaction (as opposed to never getting messages).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Boettcher (2016/0037346), and further in view of Wong (2013/0310088) and further in view of Smart (2014/0274033).

	Regarding claim 6, Boettcher in view of Wong discloses the electronic device according to claim 1.
	Boettcher discloses using Bluetooth.  (See Boettcher para. 202, for example)  Boettcher in view of McFarland do not explicitly discloses switching between Bluetooth low energy for general data not time sensitive to Bluetooth classic for voice data.  However, Smart does disclose switching between Bluetooth low energy for general data not time sensitive to Bluetooth classic for voice data.  (See Smart para. 5 and 19)  Therefore it would have been obvious to one of ordinary skill in the art to modify the apparatus of Boettcher in view of Wong to include the teaching of switching between Bluetooth low energy for general data not time sensitive to Bluetooth classic for voice data of Smart with the motivation being to maximize battery savings while at the same time allowing for quality voice (or real-time) traffic (less jitter, delay, dropped packets, higher coding rate) which increases end user satisfaction (longer battery life while also having high quality voice).

	Regarding claim 7, Boettcher in view of Wong in view of Smart discloses the electronic device according to claim 6, wherein the first communication method is Bluetooth low energy (BLE) and the second communication method is Bluetooth Classic.  (See Smart para. 5 and 19)  The motivation being to maximize battery savings while at the same time allowing for quality voice (or real-time) traffic (less jitter, delay, dropped packets, higher coding rate) which increases end user satisfaction (longer battery life while also having high quality voice).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461